RULE 578. OMNIBUS PRETRIAL MOTION FOR RELIEF.

       Unless otherwise required in the interests of justice, all pretrial requests for relief
shall be included in one omnibus motion.


              COMMENT: Types of relief appropriate for the omnibus
              pretrial motions include the following requests:

                      (1) for continuance;
                      (2) for severance and joinder or consolidation;
                      (3) for suppression of evidence;
                      (4) for psychiatric examination;
                      (5) to quash or dismiss an information;
                      (6) for change of venue or venire;
                      (7) to disqualify a judge;
                      (8) for appointment of investigator;
                      (9) for pretrial conference;
                      (10) challenging the array of an indicting grand
                      jury; [and]
                      [(10)] (11) for transfer from criminal proceedings to
                      juvenile proceedings pursuant to 42 Pa.C.S. § 6322
                      [.] ; and
                      (12) proposing or opposing the admissibility of
                      scientific or expert evidence.

              The omnibus pretrial motion rule is not intended to limit other
              types of motions, oral or written, made pretrial or during trial,
              including those traditionally called motions in limine, which
              may affect the admissibility of evidence or the resolution of
              other matters. The earliest feasible submissions and rulings
              on such motions are encouraged.

              See Pa.R.E. 702 and 703 regarding the admissibility of
              scientific or expert testimony. Pa.R.E 702 codifies
              Pennsylvania’s adherence to the test to determine the
              admissibility of expert evidence first established in Frye
              v. United States, 293 F. 1013 (D.C. Cir. 1923) and
              adopted by the Pennsylvania Supreme Court in
              Commonwealth v. Topa, 369 A.2d 1277 (Pa. 1977). Given
              the potential complexity when the admissibility of such
              evidence is challenged, such challenges should be
              raised in advance of trial as part of the omnibus pretrial
      motion if possible. However, nothing in this rule
      precludes such challenges from being raised in a
      motion in limine when circumstances necessitate it.

      See Rule 556.4 for challenges to the array of an indicting
      grand jury and for motions to dismiss an information filed
      after a grand jury indicts a defendant.


      NOTE: Formerly Rule 304, adopted June 30, 1964, effective
      January 1, 1965; amended and renumbered Rule 306 June
      29, 1977 and November 22, 1977, effective as to cases in
      which the indictment or information is filed on or after
      January 1, 1978; amended October 21, 1983, effective
      January 1, 1984; Comment revised October 25, 1990,
      effective January 1, 1991; Comment revised August 12,
      1993, effective September 1, 1993; renumbered Rule 578
      and Comment revised March 1, 2000, effective April 1, 2001;
      Comment revised June 21, 2012, effective in 180 days;
      Comment revised July 31, 2012, effective November 1, 2012
      [.] ; Comment revised September 21, 2017, effective
      January 1, 2018.




*           *             *             *             *             *

COMMITTEE EXPLANATORY REPORTS:

Report explaining the October 25, 1990 Rule 306 Comment revision
published at 12 Pa.B. 1696 (March 24, 1990).

Report explaining the August 12, 1993 Comment revision published
at 22 Pa.B. 3826 (July 25, 1992).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the June 21, 2012 revision of the Comment
referencing indicting grand jury rules published with the Court’s
Order at 42 Pa.B. 4153 (July 7, 2012).

                                    2
Final Report explaining the July 31, 2012 Comment revision adding
motions for transfer published with the Court’s Order at 42 Pa.B.
5333 (August 18, 2012).

Final Report explaining the September 21, 2017 Comment revision
regarding pretrial challenges to the admissibility of expert evidence
published with the Court’s Order at 47 Pa.B. (            , 2017).




                                  3